Citation Nr: 0920913	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-19 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE


Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
May 1965 to May 1969 and in the Army from January 1991 to 
March 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The record reveals that the Veteran was scheduled for an 
April 2009 hearing before a Veterans Law Judge at the New 
York, New York RO.  The Veteran did not appear for his 
hearing, however.  Accordingly, the Veteran's claim will be 
considered without the benefit of such hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To be granted, a claim of entitlement to a TDIU rating must 
be supported by medical evidence that a claimant's service-
connected disability or disabilities have rendered a Veteran 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2008).  

Service connection is in effect for posttraumatic stress 
disorder (PTSD), 70 percent and diabetes mellitus-type II, 20 
percent.  The Veteran's combined disability evaluation is 80 
percent.  As such, the Veteran meets the schedular criteria 
for consideration of a TDIU rating under 38 C.F.R. § 4.16(a). 

Unfortunately, the record does not contain a full medical 
opinion as to whether the Veteran is unable to secure and 
maintain gainful employment (physical or sedentary) in light 
of his service-connected PTSD and diabetes mellitus.  The 
Board believes that additional information is required to 
determine the degree of industrial impairment resulting from 
the Veteran's service-connected PTSD and diabetes mellitus.  
See Beaty v. Brown, 6 Vet. App. 532 (1994).

The medical records, at present, do not contain an adequate 
opinion whether the Veteran is unemployable as the result of 
his service-connected disabilities as opposed to his 
nonservice-connected disabilities.  While some VA treatment 
records and examination reports contain indications that the 
Veteran meets the VA criteria for unemployability (such as 
the December 2005 VA examiner indicating that while the 
Veteran initially indicated he left his previous jobs due to 
his asthma, the Veteran also reported his PTSD and depression 
made his last job difficult and further employment 
problematic), these records do not contain a full explanation 
or rationale for such a conclusion. 

In addition, it is not clear from the Veteran's Social 
Security Administration (SSA) disability records whether the 
Veteran is unemployable and if so, whether it is solely as a 
result of his service-connected disabilities.  The SSA 
records show that entitlement to disability benefits was 
based upon chronic bronchial asthma, which is not service-
connected.  However, the decision details note that the 
Veteran's disabilities included bronchial asthma, chronic 
pulmonary insufficiency and anxiety.  Some of the symptoms 
attributed to anxiety are similar to the symptoms caused by 
the Veteran's service-connected PTSD.  A June 1999 SSA 
decision also found that the Veteran had not performed any 
substantial gainful activity since March 31, 1997.  Reports 
from two of the Veteran's former employers both indicate that 
he resigned for health reasons, but do not provide any 
details as to which health problems precipitated the 
resignations.  There are no examination reports of record 
that address the extent of functional and industrial 
impairment or ability to obtain or maintain substantially 
gainful employment due to the Veteran's service-connected 
PTSD and diabetes mellitus.  

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
Veteran can perform work based on his current level of 
disability, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 1 
Vet. App. 326, 331-32 (1991) (citations omitted).  
Specifically, the record should contain an examination report 
that includes an opinion about this issue.  See Friscia.  A 
VA examining physician should generally address the extent of 
functional and industrial impairment due to the Veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).  If such evidence is absent from the record, 
the AMC/RO should take corrective action.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the effect of his 
service-connected PTSD and diabetes 
mellitus on his employability.  The 
examiner should generally address the 
extent of functional and industrial 
impairment due to the Veteran's service-
connected disabilities.  The claims file 
must be made available to and thoroughly 
reviewed by the examiner in connection 
with the examination.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities.

In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure 
or maintain gainful employment in light of 
his service-connected disabilities 
(standing alone).  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.


2.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




